Exhibit 10.23

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD UNLESS (I) SUCH SECURITIES
HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO
RULE 144(K), OR (III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE
SECURITIES LAWS.

 

THIS WARRANT SHALL BE VOID AFTER 5:00 P.M. EASTERN TIME ON JUNE 15, 2009 (the
“EXPIRATION DATE”).

 

No.                    

 

PRIMAL SOLUTIONS, INC.

 

WARRANT TO PURCHASE                  SHARES OF

COMMON STOCK, PAR VALUE $0.01 PER SHARE

 

For VALUE RECEIVED,                      (“Warrantholder”), is entitled to
purchase, subject to the provisions of this Warrant, from Primal Solutions,
Inc., a Delaware corporation (“Company”), at any time not later than 5:00 P.M.,
Eastern time, on the Expiration Date (as defined above), at an exercise price
per share equal to               (the exercise price in effect being herein
called the “Warrant Price”),                            shares (“Warrant
Shares”) of the Company’s Common Stock, par value $0.01 per share (“Common
Stock”).  The number of Warrant Shares purchasable upon exercise of this Warrant
and the Warrant Price shall be subject to adjustment from time to time as
described herein.

 

Section 1.                                            Registration.  The Company
shall maintain books for the transfer and registration of the Warrant.  Upon the
initial issuance of this Warrant, the Company shall issue and register the
Warrant in the name of the Warrantholder.

 

Section 2.                                            Transfers.  As provided
herein, this Warrant may be transferred only pursuant to a registration
statement filed under the Securities Act of 1933, as amended (the “Securities
Act”), or an exemption from such registration.  Subject to such restrictions,
the Company shall transfer this Warrant from time to time upon the books to be
maintained by the Company for that purpose, upon surrender thereof for transfer
properly endorsed or accompanied by appropriate instructions for transfer and
such other documents as may be reasonably required by the Company, including, if
required by the Company, an opinion of its

 

--------------------------------------------------------------------------------


 

counsel to the effect that such transfer is exempt from the registration
requirements of the Securities Act, to establish that such transfer is being
made in accordance with the terms hereof, and a new Warrant shall be issued to
the transferee and the surrendered Warrant shall be canceled by the Company.

 

Section 3.                                            Exercise of Warrant. 
Subject to the provisions hereof, the Warrantholder may exercise this Warrant in
whole or in part at any time prior to its expiration upon surrender of the
Warrant, together with delivery of the duly executed Warrant exercise form
attached hereto as Appendix A (the “Exercise Agreement”) and payment by cash,
certified check or wire transfer of funds for the aggregate Warrant Price for
that number of Warrant Shares then being purchased, to the Company during normal
business hours on any business day at the Company’s principal executive offices
(or such other office or agency of the Company as it may designate by notice to
the Warrantholder).  The Warrant Shares so purchased shall be deemed to be
issued to the Warrantholder or the Warrantholder’s designee, as the record owner
of such shares, as of the close of business on the date on which this Warrant
shall have been surrendered (or evidence of loss, theft or destruction thereof
and security or indemnity satisfactory to the Company), the Warrant Price shall
have been paid and the completed Exercise Agreement shall have been delivered. 
Certificates for the Warrant Shares so purchased, representing the aggregate
number of shares specified in the Exercise Agreement, shall be delivered to the
Warrantholder within a reasonable time, not exceeding five (5) business days,
after this Warrant shall have been so exercised.  The certificates so delivered
shall be in such denominations as may be requested by the Warrantholder and
shall be registered in the name of the Warrantholder or such other name as shall
be designated by the Warrantholder.  If this Warrant shall have been exercised
only in part, then, unless this Warrant has expired, the Company shall, at its
expense, at the time of delivery of such certificates, deliver to the
Warrantholder a new Warrant representing the number of shares with respect to
which this Warrant shall not then have been exercised.  As used herein,
“business day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.  Each exercise
hereof shall constitute the re-affirmation by the Warrantholder that the
representations and warranties contained in Section 5 of the Purchase Agreement
(as defined below) are true and correct in all material respects with respect to
the Warrantholder as of the time of such exercise.

 

Section 4.                                            Compliance with the
Securities Act of 1933. Except as provided in the Purchase Agreement (as defined
below), the Company may cause the legend set forth on the first page of this
Warrant to be set forth on each Warrant or similar legend on any security issued
or issuable upon exercise of this Warrant, unless counsel for the Company is of
the opinion as to any such security that such legend is unnecessary.

 

Section 5.                                            Payment of Taxes.  The
Company will pay any documentary stamp taxes attributable to the initial
issuance of Warrant Shares issuable upon the exercise of the Warrant; provided,
however, that the Company shall not be required to pay any tax or taxes which
may be payable in respect of any transfer involved in the issuance or delivery
of any certificates for Warrant Shares in a name other than that of the
Warrantholder in respect of which such shares are issued, and in such case, the
Company shall not be required to issue or deliver any certificate for Warrant
Shares or any Warrant until the person requesting the same has paid to the
Company the amount of such tax or has established to the Company’s reasonable
satisfaction that such tax

 

2

--------------------------------------------------------------------------------


 

has been paid.  The Warrantholder shall be responsible for income taxes due
under federal, state or other law, if any such tax is due.

 

Section 6.                                            Mutilated or Missing
Warrants.  In case this Warrant shall be mutilated, lost, stolen, or destroyed,
the Company shall issue in exchange and substitution of and upon cancellation of
the mutilated Warrant, or in lieu of and substitution for the Warrant lost,
stolen or destroyed, a new Warrant of like tenor and for the purchase of a like
number of Warrant Shares, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction of the Warrant,
and with respect to a lost, stolen or destroyed Warrant, reasonable indemnity or
bond with respect thereto, if requested by the Company.

 

Section 7.                                            Reservation of Common
Stock.  The Company hereby represents and warrants that there have been
reserved, and the Company shall at all applicable times keep reserved until
issued (if necessary) as contemplated by this Section 7, out of the authorized
and unissued shares of Common Stock, sufficient shares to provide for the
exercise of the rights of purchase represented by this Warrant.  The Company
agrees that all Warrant Shares issued upon due exercise of the Warrant shall be,
at the time of delivery of the certificates for such Warrant Shares, duly
authorized, validly issued, fully paid and non-assessable shares of Common Stock
of the Company.

 

Section 8.                                            Adjustments.  Subject and
pursuant to the provisions of this Section 8, the Warrant Price and number of
Warrant Shares subject to this Warrant shall be subject to adjustment from time
to time as set forth hereinafter.

 

(a)                                  If the Company shall, at any time or from
time to time while this Warrant is outstanding, pay a dividend or make a
distribution on its Common Stock in shares of Common Stock, subdivide its
outstanding shares of Common Stock into a greater number of shares or combine
its outstanding shares of Common Stock into a smaller number of shares or issue
by reclassification of its outstanding shares of Common Stock any shares of its
capital stock (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing corporation),
then the number of Warrant Shares purchasable upon exercise of the Warrant and
the Warrant Price in effect immediately prior to the date upon which such change
shall become effective, shall be adjusted by the Company so that the
Warrantholder thereafter exercising the Warrant shall be entitled to receive the
number of shares of Common Stock or other capital stock which the Warrantholder
would have received if the Warrant had been exercised immediately prior to such
event upon payment of a Warrant Price that has been adjusted to reflect a fair
allocation of the economics of such event to the Warrantholder.  Such
adjustments shall be made successively whenever any event listed above shall
occur.

 

(b)                                 If any capital reorganization,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with another corporation in which the Company is not the survivor,
or sale, transfer or other disposition of all or substantially all of the
Company’s assets to another corporation shall be effected, then, as a condition
of such reorganization, reclassification, consolidation, merger, sale, transfer
or other disposition, lawful and adequate provision shall be made whereby each
Warrantholder shall thereafter have the right to purchase and receive upon the
basis and upon the terms and conditions herein specified and in

 

3

--------------------------------------------------------------------------------


 

lieu of the Warrant Shares immediately theretofore issuable upon exercise of the
Warrant, such shares of stock, securities or assets as would have been issuable
or payable with respect to or in exchange for a number of Warrant Shares equal
to the number of Warrant Shares immediately theretofore issuable upon exercise
of the Warrant, had such reorganization, reclassification, consolidation,
merger, sale, transfer or other disposition not taken place, and in any such
case appropriate provision shall be made with respect to the rights and
interests of each Warrantholder to the end that the provisions hereof
(including, without limitation, provision for adjustment of the Warrant Price)
shall thereafter be applicable, as nearly equivalent as may be practicable in
relation to any shares of stock, securities or assets thereafter deliverable
upon the exercise hereof.  The Company shall not effect any such consolidation,
merger, sale, transfer or other disposition unless prior to or simultaneously
with the consummation thereof the successor corporation (if other than the
Company) resulting from such consolidation or merger, or the corporation
purchasing or otherwise acquiring such assets or other appropriate corporation
or entity shall assume the obligation to deliver to the Warrantholder, at the
last address of the Warrantholder appearing on the books of the Company, such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Warrantholder may be entitled to purchase, and the other
obligations under this Warrant.  The provisions of this paragraph (b) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales, transfers or other dispositions.

 

(c)                                  In case the Company shall fix a payment
date for the making of a distribution to all holders of Common Stock (including
any such distribution made in connection with a consolidation or merger in which
the Company is the continuing corporation) of evidences of indebtedness or
assets (other than cash dividends or cash distributions payable out of
consolidated earnings or earned surplus or dividends or distributions referred
to in Section 8(a)), or subscription rights or warrants, the Warrant Price to be
in effect after such payment date shall be determined by multiplying the Warrant
Price in effect immediately prior to such payment date by a fraction, the
numerator of which shall be the total number of shares of Common Stock
outstanding multiplied by the Market Price (as defined below) per share of
Common Stock immediately prior to such payment date, less the fair market value
(as determined by the Company’s Board of Directors in good faith) of said assets
or evidences of indebtedness so distributed, or of such subscription rights or
warrants, and the denominator of which shall be the total number of shares of
Common Stock outstanding multiplied by such Market Price per share of Common
Stock immediately prior to such payment date.  “Market Price” as of a particular
date (the “Valuation Date”) shall mean the following: (a) if the Common Stock is
then listed on a national stock exchange, the closing sale price of one share of
Common Stock on such exchange on the last trading day prior to the Valuation
Date; (b) if the Common Stock is then quoted on The Nasdaq Stock Market, Inc.
(“Nasdaq”), the National Association of Securities Dealers, Inc. OTC Bulletin
Board (the “Bulletin Board”) or such similar exchange or association, the
closing sale price of one share of Common Stock on Nasdaq, the Bulletin Board or
such other exchange or association on the last trading day prior to the
Valuation Date or, if no such closing sale price is available, the average of
the high bid and the low asked price quoted thereon on the last trading day
prior to the Valuation Date; or (c) if the Common Stock is not then listed on a
national stock exchange or quoted on Nasdaq, the Bulletin Board or such other
exchange or association, the fair market value of one share of Common Stock as
of the Valuation Date, shall be determined in good faith by the Board of
Directors of the Company and the Warrantholder.  If

 

4

--------------------------------------------------------------------------------


 

the Common Stock is not then listed on a national securities exchange, the
Bulletin Board or such other exchange or association, the Board of Directors of
the Company shall respond promptly, in writing, to an inquiry by the
Warrantholder prior to the exercise hereunder as to the fair market value of a
share of Common Stock as determined by the Board of Directors of the Company. 
In the event that the Board of Directors of the Company and the Warrantholder
are unable to agree upon the fair market value in respect of subpart (c) hereof,
the Company and the Warrantholder shall jointly select an appraiser, who is
experienced in such matters.  The decision of such appraiser shall be final and
conclusive, and the cost of such appraiser shall be borne equally by the Company
and the Warrantholder.  Such adjustment shall be made successively whenever such
a payment date is fixed.

 

(d)                                 An adjustment to the Warrant Price shall
become effective immediately after the payment date in the case of each dividend
or distribution and immediately after the effective date of each other event
which requires an adjustment.

 

(e)                                  In the event that, as a result of an
adjustment made pursuant to this Section 8, the Warrantholder shall become
entitled to receive any shares of capital stock of the Company other than shares
of Common Stock, the number of such other shares so receivable upon exercise of
this Warrant shall be subject thereafter to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the Warrant Shares contained in this Warrant.

 

(f)                                    Reserved.

 

(g)                                 Reserved.

 

(h)                                 Reserved.

 

Section 9.                                            Fractional Interest.  The
Company shall not be required to issue fractions of Warrant Shares upon the
exercise of this Warrant.  If any fractional share of Common Stock would be
deliverable upon such exercise, the Company, in lieu of delivering such
fractional share, shall pay to the exercising Warrantholder an amount in cash
equal to the Market Price of such fractional share of Common Stock on the date
of exercise.

 

Section 10.                                      Reserved.

 

Section 11.                                      Benefits.  Nothing in this
Warrant shall be construed to give any person, firm or corporation (other than
the Company and the Warrantholder) any legal or equitable right, remedy or
claim, it being agreed that this Warrant shall be for the sole and exclusive
benefit of the Company and the Warrantholder.

 

Section 12.                                      Notices to Warrantholder.  Upon
the happening of any event requiring an adjustment of the Warrant Price, the
Company shall promptly give written notice thereof to the Warrantholder at the
address appearing in the records of the Company, stating the adjusted Warrant
Price and the adjusted number of Warrant Shares resulting from such event and
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is

 

5

--------------------------------------------------------------------------------


 

based.  Failure to give such notice to the Warrantholder or any defect therein
shall not affect the legality or validity of the subject adjustment.

 

Section 13.                                      Identity of Transfer Agent. 
The Transfer Agent for the Common Stock is Liberty Transfer Co.  Upon the
appointment of any subsequent transfer agent for the Common Stock or other
shares of the Company’s capital stock issuable upon the exercise of the rights
of purchase represented by the Warrant, the Company will mail to the
Warrantholder a statement setting forth the name and address of such transfer
agent.

 

Section 14.                                      Notices.  Unless otherwise
provided, any notice required or permitted under this Warrant shall be given in
writing and shall be deemed effectively given as hereinafter described (i) if
given by personal delivery, then such notice shall be deemed given upon such
delivery, (ii) if given by telex or facsimile, then such notice shall be deemed
given upon receipt of confirmation of complete transmittal, (iii) if given by
mail, then such notice shall be deemed given upon the earlier of (A) receipt of
such notice by the recipient or (B) three days after such notice is deposited in
first class mail, postage prepaid, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
business day after delivery to such carrier.  All notices shall be addressed as
follows: if to the Warrantholder, at its address as set forth in the Company’s
books and records and, if to the Company, at the address as follows, or at such
other address as the Warrantholder or the Company may designate by ten days’
advance written notice to the other:

 

If to the Company:

 

Primal Solutions, Inc.

18881 Von Karman Avenue

Suite 500

Irvine, California 92612

Attention: Chief Financial Officer

Fax:     (949) 221-8590

 

With a copy to:

(which shall not constitute notice)

 

Bryan Cave LLP

2020 Main Street, Suite 600

Irving, California 92614

Attention:  Brett J. Souza, Esq.

Fax:  (949) 223-7100

 

Section 15.                                      Registration Rights.  The
initial Warrantholder is entitled to the benefit of certain registration rights
with respect to the shares of Common Stock issuable upon the exercise of this
Warrant as provided in the Registration Rights Agreement, and any subsequent
Warrantholder may be entitled to such rights.

 

6

--------------------------------------------------------------------------------


 

Section 16.                                      Successors.  All the covenants
and provisions hereof by or for the benefit of the Warrantholder shall bind and
inure to the benefit of its respective successors and assigns hereunder.

 

Section 17.                                      Governing Law; Consent to
Jurisdiction; Waiver of Jury Trial.  This Warrant shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without reference to the choice of law provisions thereof.  The Company and, by
accepting this Warrant, the Warrantholder, each irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Warrant and the transactions contemplated hereby. 
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Warrant.  The Company and, by
accepting this Warrant, the Warrantholder, each irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court.  The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably waives any objection to the laying of venue of
any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.  EACH OF THE COMPANY AND, BY
ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT
COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

Section 18.                                      Call Provision. 
Notwithstanding any other provision contained herein to the contrary, in the
event that the closing bid price of a share of Common Stock as reported on
Bloomberg equals or exceeds $0.56 (appropriately adjusted for any stock split,
reverse stock split, stock dividend or other reclassification or combination of
the Common Stock occurring after the date hereof) for thirty (30) consecutive
trading days commencing after June 15, 2006 and after the Registration Statement
(as defined in the Registration Rights Agreement) has been declared effective,
the Company, upon thirty (30) days prior written notice (the “Notice Period”)
given to the Warrantholder within one business day immediately following the end
of such thirty (30) trading day period, may call this Warrant, in whole but not
in part, at a redemption price equal to $0.01 per share of Common Stock then
purchasable pursuant to this Warrant; provided that (i) the Company
simultaneously calls all Company Warrants (as defined below) on the same terms
and (ii) all of the shares of Common Stock issuable hereunder either (A) are
registered pursuant to an effective Registration Statement (as defined in the
Registration Rights Agreement) which has not been suspended and for which no
stop order is in effect, and pursuant to which the Warrantholder is able to sell
such shares of Common Stock at all times during the Notice Period or (B) no
longer constitute Registrable Securities (as defined in the Registration Rights
Agreement).  Notwithstanding any such notice by the Company, the Warrantholder
shall have the right to exercise this Warrant prior to the end of the Notice
Period.

 

7

--------------------------------------------------------------------------------


 

Section 19.                                      No Rights as Stockholder. 
Prior to the exercise of this Warrant, the Warrantholder shall not have or
exercise any rights as a stockholder of the Company by virtue of its ownership
of this Warrant.

 

Section 20.                                      Amendment; Waiver.  This
Warrant is one of a series of Warrants of like tenor issued by the Company
pursuant to the Purchase Agreement and initially covering an aggregate of
272,827 shares of Common Stock (collectively, the “Company Warrants”).  Any term
of this Warrant may be amended or waived (including the adjustment provisions
included in Section 8 of this Warrant) upon the written consent of the Company
and the holders of Company Warrants representing at least 50% of the number of
shares of Common Stock then subject to all outstanding Company Warrants (the
“Majority Holders”); provided, that (x) any such amendment or waiver must apply
to all Company Warrants; and (y) the number of Warrant Shares subject to this
Warrant, the Warrant Price and the Expiration Date may not be amended, and the
right to exercise this Warrant may not be altered or waived, without the written
consent of the Warrantholder.

 

Section 21.                                      Section Headings.  The
section headings in this Warrant are for the convenience of the Company and the
Warrantholder and in no way alter, modify, amend, limit or restrict the
provisions hereof.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the 15th day of June, 2004.

 

 

PRIMAL SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Joseph R. Simrell

 

 

Title:

Chief Executive Officer and
President

 

 

9

--------------------------------------------------------------------------------


 

APPENDIX A

PRIMAL SOLUTIONS, INC.

WARRANT EXERCISE FORM

 

To Primal Solutions, Inc.:

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant,
                      shares of Common Stock (“Warrant Shares”) provided for
therein, and requests that certificates for the Warrant Shares be issued as
follows:

 

 

 

 

Name

 

 

 

Address

 

 

 

 

 

Federal Tax ID or Social Security No.

 

 

and delivered by

(certified mail to the above address, or

 

(electronically (provide DWAC
instructions:                                    ), or

 

(other
(specify):                                                                                    ).

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

 

Dated:

 

,

 

 

 

 

 

Note:  The signature must correspond with

Signature:

 

 

the name of the Warrantholder as written

 

on the first page of the Warrant in every

 

 

 

particular, without alteration or enlargement

 

Name (please print)

 

or any change whatever, unless the Warrant

 

 

 

has been assigned.

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

Federal Identification or

 

 

 

Social Security No.

 

 

 

 

 

 

 

Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------